FILED
                             NOT FOR PUBLICATION
                                                                               APR 19 2022
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RALPH JAMES COPPOLA,                             No.   20-70361

               Petitioner,                       MEMORANDUM*

 v.

DEPARTMENT OF VETERANS
AFFAIRS; ROBERT WILKIE, Secretary,
Department of Veterans Affairs,

          Respondents,
______________________________

MERIT SYSTEMS PROTECTION
BOARD,

               Intervenor.


      On Petition for Review of an Order of the Merit Systems Protection Board,
                          MSPB No. SF-1221-17-0027-M-1
                             Submitted April 19, 2022**
                                 Las Vegas, Nevada




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: KLEINFELD, D.M. FISHER,*** and BENNETT, Circuit Judges.

       We dismiss the petition for review because it is moot. Petitioner argues that

the administrative judge in his case was defectively appointed under Lucia v.

Securities Exchange Commission, 138 S. Ct. 2044 (2018). He also moves for

injunctive relief. We dismiss the petition as moot and deny the motion for

injunctive relief for lack of jurisdiction.

       Though the MSPB lacked a quorum from January 6, 2017 to March 4, 2022,

it now has a quorum, and has duly appointed a new administrative judge in

Coppola’s case, who undertakes to adjudicate the case anew, without reliance on

any rulings or decisions made by the putatively defectively appointed judge.

Accordingly, Coppola’s challenge to the appointment of the administrative judge

previously assigned is now moot. Likewise, the previous judge’s dismissal without

prejudice subject to automatic reinstatement, if it was subject to review, no longer

is, because Coppola’s case has been reinstated.

       The petition for review is DISMISSED.




       ***
            The Honorable D. Michael Fisher, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
                                              2